Exhibit 10.1


Execution Version




AMENDMENT NO. 4 TO CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT NO. 4 TO CREDIT AND SECURITY AGREEMENT dated as of January 15,
2019 (this “Amendment”), is entered into by and among:
(a)    Tempur Sealy Receivables, LLC, a Delaware limited liability company (the
“Borrower”),
(b)    Tempur Sealy International, Inc., a Delaware corporation, as initial
Master Servicer (in such capacity, together with its successors in such
capacity, the “Master Servicer”), and
(c)    Wells Fargo Bank, National Association, a national banking association
(“Wells Fargo” or the “Lender”).
PRELIMINARY STATEMENTS
The Borrower, the Master Servicer and the Lender are parties to that certain
Credit and Security Agreement, dated as of April 12, 2017 (as in effect on the
date hereof and as amended hereby, the “CSA”).
On the terms and subject to the conditions set forth herein, the parties wish to
amend the CSA as hereinafter provided.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
1.Definitions. Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the CSA.
2.Amendment. The definition of “Excluded Receivable” set forth in Exhibit I to
the CSA is hereby amended and restated in its entirety to read as follows:
“Excluded Receivable” means any Receivable (under and as defined in the RSCA)
that was sold by an Originator pursuant to the Amended and Restated Vendor
Agreement dated as of January 15, 2014, including all amendments thereto,
between Wells Fargo Commercial Distribution Finance, LLC (as successor to
Capital Solutions for the Home Products Industry), Tempur-Pedic North America,
LLC, Sealy Mattress Manufacturing Company and Sealy Mattress Company, and as
amended with any Related Parties.
3.Representations and Warranties. In order to induce the Lender to enter into
this Amendment, each of the Borrower and the Master Servicer hereby agrees that
this Amendment constitutes a Transaction Document and hereby represents and
warrants to the Lender that each of its representations and warranties set forth
in Article III of the CSA is true and correct in all respects on and as of the
date hereof as though made on and as of the date hereof (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
respects as of such earlier date), other than, in each case, any breach of any
such representation or warranty that could not reasonably be expected to have an
Originator Material Adverse Effect or a Material Adverse Effect
4.Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Lender of counterparts hereto, duly executed by each
of the parties hereto.
5.Miscellaneous.
(a)    THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
(b)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER




220867462.1

--------------------------------------------------------------------------------









IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
LENDER, IN ANY WAY RELATING TO THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF AND EACH OF THE LOAN PARTIES IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY
OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER
TRANSACTION DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING ARISNG OUT OF OR RELATING OT THIS AMENDMENT OR ANY
OTHER TRANSACTION DOCUMENT IN ANY SUCH COURT. EACH OF THE LOAN PARITES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT.
(c)    EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY LOAN PARTY PURSUANT TO THE CSA AS
AMENDED BY THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.This Amendment and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and thereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof superseding all prior oral or written understandings.
(d)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).
(e)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement. To the fullest extent permitted by
applicable law, delivery of an executed counterpart of a signature page of this
Amendment by telefacsimile or electronic image scan transmission (such as a
“pdf” file) will be effective to the same extent as delivery of a manually
executed original counterpart of this Amendment. Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
[Signature Pages Follow]


2



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
TEMPUR SEALY RECEIVABLES, LLC, AS THE BORROWER
BY: TEMPUR-PEDIC NORTH AMERICA, LLC, ITS MANAGER


By: _/s/ James Schockett___________________
Name: James Schockett
Title: Vice President & Treasurer




TEMPUR SEALY INTERNATIONAL, INC., AS THE MASTER SERVICER


By: _/s/ James Schockett___________________
Name: James Schockett
Title: Vice President & Treasurer




3



--------------------------------------------------------------------------------









WELLS FARGO BANK, NATIONAL ASSOCIATION, AS THE LENDER


By:    /s/ William P. Rutkowski         
Name: William P. Rutkowski
Title: Director


4

